Name: Commission Implementing Regulation (EU) NoÃ 468/2012 of 1Ã June 2012 amending Regulation (EU) NoÃ 28/2012 laying down requirements for the certification for imports into and transit through the Union of certain composite products Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  organisation of transport;  tariff policy;  foodstuff;  trade;  animal product;  agri-foodstuffs;  agricultural policy
 Date Published: nan

 5.6.2012 EN Official Journal of the European Union L 144/1 COMMISSION IMPLEMENTING REGULATION (EU) No 468/2012 of 1 June 2012 amending Regulation (EU) No 28/2012 laying down requirements for the certification for imports into and transit through the Union of certain composite products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Article 8(5) thereof, Whereas: (1) Commission Regulation (EU) No 28/2012 (2) lays down rules on the certification of consignments of certain composite products introduced into the Union from third countries, including composite products containing processed egg products. (2) Pursuant to Regulation (EU) No 28/2012, consignments of composite products introduced into or transited through the Union are to be accompanied by a health certificate in accordance with the models set out in Annexes I and II thereto and comply with the conditions established in that certificate. (3) The model certificates set out in Annexes I and II to Regulation (EU) No 28/2012 do not currently include detailed conditions as regards processed egg products contained in composite products which are being introduced into or transited through the Union. (4) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (3) lays down veterinary certification requirements for imports into and transit, through the Union of certain commodities, including egg products. It provides that commodities imported into or transited through the Union are to be accompanied by a veterinary certificate for the commodity concerned and comply with the conditions set out therein. (5) Processed egg products present a potential risk for animal health, also when they are used to manufacture certain composite products. It is therefore appropriate that the same conditions which must be complied with by egg products pursuant to Regulation (EC) No 798/2008, when those products are introduced into or transited through the Union, apply also to processed egg products used to manufacture composite products. (6) The model certificates set out in Annexes I and II to Regulation (EU) No 28/2012 include the condition that the country of origin of meat or milk products used to manufacture composite products imported into or transited through the Union is authorised by relevant Union legislation to export meat or milk products into the Union. In addition, those model certificates include the condition that the country of origin of the meat or milk products be the same as the country of export of the composite products. (7) Those two conditions ensure that meat and milk products originating from third countries and used to manufacture composite products comply with Union rules for human and animal health. However, the condition that the country of origin and the country of export be the same does not allow for the import into and transit through the Union of composite products exported from a third country but which contain meat and milk products originating in the Union. (8) Meat and milk products originating in the Union are in compliance with the human and animal health conditions laid down in Union legislation. It is therefore appropriate to amend the conditions included in the model certificates set out in Annexes I and II to Regulation (EU) No 28/2012 to allow the use of meat and milk products originating in the Union to manufacture composite products in third countries authorised to export composite products to the Union. (9) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries (4) provides that Member States are to authorise imports into the Union of certain meat products that comply with the conditions concerning origin and treatment set out in Annex II thereto. That Annex sets out rules on a non-specific treatment (treatment A) to which the imported products are to be subjected when they originate in third countries where the animal health status does not present a risk for the animal health status in the Union. Since those products may be directly imported into the Union, it is appropriate to amend the conditions included in the model certificates set out in Annexes I and II to Regulation (EU) No 28/2012 to allow the use of such meat products to manufacture composite products in third countries authorised to export composite products to the Union, provided that the third country exporting the composite products ensures that those meat products comply with the health and origin requirements foreseen in Union legislation and that it is authorised to export itself the same meat products to the Union under the same conditions. (10) Commission Regulation (EU) No 605/2010 of 2 July 2010 laying down animal and public health and veterinary certification conditions for the introduction into the European Union of raw milk and dairy products intended for human consumption (5) provides that Member States are to authorise the importation of consignments of raw milk and dairy products from the third countries or parts thereof listed in column A of Annex I thereto. In addition, Regulation (EU) No 605/2010 provides that Member States are to authorise the importation of consignments of certain dairy products from the third countries or parts thereof not at risk from foot-and-mouth disease listed in column B of Annex I thereto, provided that such dairy products have undergone, or been produced from raw milk which has undergone a pasteurisation treatment involving a single heat treatment as laid down in that Regulation. Since those dairy products may be directly imported into the Union, it is appropriate to amend the conditions included in the model certificates set out in Annexes I and II to Regulation (EU) No 28/2012 to allow the use of such dairy products to manufacture composite products in third countries authorised to export composite products to the Union, provided that the third country exporting the composite products ensures that those milk products comply with the health and origin requirements foreseen in Union legislation and that it is authorised to export itself the same dairy products to the Union under the same conditions. (11) Regulation (EU) No 28/2012 should therefore be amended accordingly. (12) To avoid any disruption of trade, the use of certificates issued in accordance with Regulation (EU) No 28/2012 prior to the entry into force of this Regulation should be authorised for a transitional period. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EU) No 28/2012 are replaced by the text in the Annex to this Regulation. Article 2 For a transitional period until 31 December 2012, consignments of composite products accompanied by certificates issued before 1 October 2012 in accordance with the models set out in Annexes I and II to Regulation (EU) No 28/2012 before the amendments introduced by this Regulation may continue to be introduced into the Union. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 12, 14.1.2012, p. 1. (3) OJ L 226, 23.8.2008, p. 1. (4) OJ L 312, 30.11.2007, p. 49. (5) OJ L 175, 10.7.2010, p. 1. ANNEX ANNEX I Model Health Certificate for import into the European Union of composite products intended for human consumption ANNEX II Model Health Certificate for transit through or storage in the European Union of composite products intended for human consumption